Case 1:13-cv-00442-JJM-PAS Document 38 Filed 10/23/18 Page 1 of 3 PageID #: 655



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND



 UNITED STATES OF AMERICA

        Plaintiff,
                                                        Case Nos.   CA 14-175; 13-442
        v.

 STATE OF RHODE ISLAND and
 CITY OF PROVIDENCE,

        Defendants.


     JOINT FILING IN ADVANCE OF OCTOBER 30, 2018 STATUS CONFERENCE

        In advance of the status conference on Interim Settlement Agreement and Consent

 Decree compliance scheduled for October 30, 2018, the parties jointly submit the following

 summary of topics for discussion. The parties anticipate discussion of the Interim Settlement

 Agreement, followed by discussion of the Consent Decree.

        For the Interim Settlement Agreement provisions applicable to both the State of Rhode

 Island and Providence Public Schools, the parties anticipate that the Court Monitor, counsel for

 the State of Rhode Island, counsel for Providence Public Schools, and counsel for the United

 States (in that order) will discuss the following topics:

             Career Development Planning – the status of Career Development Planning as

             required by Section VII of the Interim Settlement Agreement; and

             Transition Planning for Youth – the status of Transition Planning for youth as

             required by Section VIII of the Interim Settlement Agreement; and

             Any other compliance related issues that the Court or the parties deem relevant.




                                                   1
Case 1:13-cv-00442-JJM-PAS Document 38 Filed 10/23/18 Page 2 of 3 PageID #: 656



        For the Interim Settlement Agreement provisions applicable only to the State of Rhode

 Island, the parties anticipate that the Court Monitor, counsel for the State of Rhode Island, and

 counsel for the United States (in that order) will discuss the following topics:


            Employment Placements - the status of supported employment placements, as

            required by Section IV of the Interim Settlement Agreement;

            Day Services - the status of Integrated Day Services as required by Section VI of the

            Interim Settlement Agreement; and

            Any other compliance related issues that the Court or the parties deem relevant.

        For the Consent Decree topics, the parties anticipate that the Court Monitor, counsel for

 the State of Rhode Island, and counsel for the United States (in that order) will discuss the

 following topics:

            Employment Placements - the status of the State’s compliance with achieving

            Consent Decree placement outcomes for the Youth Exit Target Population, as

            required by Section IV of the Consent Decree;

            Day Services - the status of Integrated Day Services as required by Section VI of the

            Consent Decree;

            Career Development Planning – the status of Career Development Planning as

            required by Section VII of the Consent Decree; and

            Any other compliance related issues that the Court or the parties deem relevant.




                                                  2
Case 1:13-cv-00442-JJM-PAS Document 38 Filed 10/23/18 Page 3 of 3 PageID #: 657



 Dated: October 23, 2018

 Respectfully submitted,

 For the State of Rhode Island:              For Providence Public School District:


 /s/ Marc DeSisto                            /s/ Mary Ann Carroll
 Marc DeSisto, Esq.                          Mary Ann Carroll
 DeSisto Law                                 Henneous, Carroll, Lombardo, LLC
 211 Angell St.                              1240 Pawtucket Ave., Suite 308
 Providence, RI 02906                        East Providence, RI 02916




 For the United States of America:

 Rebecca B. Bond, Chief                      Stephen G. Dambruch
 Anne S. Raish, Principal Deputy Chief       United States Attorney
 Elizabeth S. Westfall, Deputy Chief         District of Rhode Island


 /s/ Victoria Thomas                         /s/ Amy Romero
 Victoria Thomas                             Amy Romero
 Nicole Kovite Zeitler                       Assistant United States Attorney
 Trial Attorneys                             District of Rhode Island
 Disability Rights Section                   50 Kennedy Plaza, 8th Floor
 Civil Rights Division                       Providence, RI 02903
 U.S. Department of Justice                  401-709-5010
 950 Pennsylvania Avenue, N.W.               amy.romero@usdoj.gov
 Washington, D.C. 20530
 202-616-2925
 victoria.thomas@usdoj.gov




                                         3
